Caton, C. J. The only question in this case arises from the demurrer to the second plea, which was sustained by the court. That plea commences thus: “ and for a further plea in this behalf, the said defendants say actio non, because they say,” etc., and then goes on to show that the note was given for an usurious loan of money—that the money loaned and usurious interest thereon were both included in the note. The plea Avas no doubt an excellent one where usury destroys the whole cause of action, but was a bad plea under our statute. It professes to answer the whole cause of action, but answers only a part. The demurrer was properly sustained, and the judgment must be affirmed. Judgment affirmed.